DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to communications filed on 10/05/2020.
Claims 1, 16 and 17 have been amended. There are no new or cancelled claims.
Claims 1-20 are presented for examination, claim 1 being the only independent claim. 
Claims 1-20 remain pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/11/2020 was filed after the mailing date of the non-final office action on 05/05/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to arguments regarding Drawing Objections
In the non-final office Action mailed on 05/05/2020, the drawings were objected to as failing to comply with 37 CFR 1.84(p)(5) because they did not include the following reference sign(s) mentioned in the description: 480a-c and 490a-c. In the response filed on 10/05/2020, applicant amended the specification paragraph [0027] to obviate the drawing objections. These amendments are acceptable, and as a result, the respective drawing objections have been withdrawn.

Response to arguments regarding Specification Objections
In the non-final office Action mailed on 05/05/2020, the specification was objected to due to minor informality in paragraph [0031]. In the response filed on 10/05/2020, applicant amended the specification paragraph [0031] to obviate the specification objection. The amendment is acceptable, and as a result, the respective specification objection has been withdrawn
The amendment to abstract and specification was received on 10/05/2020. Although these amendments are acceptable, the abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text. This requirement applies to amendments to the abstract as well as to the initial filing of the application.

Response to arguments regarding Claim Objections
The applicant’s amendments/ arguments regarding objection to claims 1 and 4 are persuasive. As a result, the respective claim objections made in the non-final Office Action mailed on 05/05/2020 have been withdrawn.

Response to arguments regarding Claim Rejections - 35 USC § 112
In the non-final office Action mailed on 05/05/2020, claim 16 was rejected under 35 U.S.C. 112(b) for being indefinite. In the response filed on 10/05/2020, applicant amended the claim to obviate the rejection. The amendment is acceptable, and as a result, the respective claim rejection made in the non-final Office Action mailed on 05/05/2020 has been withdrawn.

In the non-final office Action mailed on 05/05/2020, claims 17 and 19 were rejected under 35 U.S.C. 112(a) for failing to comply with the written description requirement. In the response filed on 10/05/2020, applicant amended claim 17 and argued against the rejection for claim 19 (see page 8 of REMARKS, filed 10/05/2020) to overcome the rejections. The applicant’s amendments/ arguments regarding claims 17 and 19 are persuasive. As a result, the respective claim rejections made in the non-final Office Action have been withdrawn.

Response to arguments regarding Claim Rejections - 35 USC § 103
The applicant’s amendment/ arguments, see page 8-9 of REMARKS, filed 10/05/2020, with respect to Claim Rejections - 35 USC § 103 have been fully considered but they are not persuasive. In the response filed on 10/05/2020, applicant puts forth in substance that:
Elstermann discloses an automated digital broadcast system in which a content provider assigns individual programs, scheduled for broadcast at specific time slots, to a desired media server, which then broadcasts the assigned program via a content delivery network. As part of this system, preset configuration settings are used by an origination source (e.g. CBS, ESPN) to direct programming channel content to a real-time encoder that codes/transcodes the content and uploads it to a satellite for broadcast to content (CATV) providers who relay the channels to their subscribers. As part of this system, Elstermann discloses sending commands from the origination source to the encoders using SCTE-104 messages translated into SCTE-35 messages. See Elstermann at par. 0040. Elstermann does not, however, disclose packaging those SCTE-35 messages ‘into an HLS playlist file’ as required by the claims, or sending it to a ‘decoder in an HTTP live streaming (HLS) network.’ 
The Examiner attempts to import these missing limitations from Hasek, which discloses an HLS system capable of providing geographically-targeted content (e.g. advertisements) to users. In such systems, an HLS media playlist includes segments or chunks of a single program, of one of a number of selected qualities, that are sequentially uploaded to a server for retrieval by a client device desiring that quality of presentation. The broadcast playlist will include advertisements, but will also include markers surrounding those advertisements so that regional- specific advertisements may be substituted into the playlist. Hasek discloses inserting those markers into the playlist files via SCTE-35 messages.
There are two reasons why the Examiner's rejection is improper. First, for the combination to make sense, the system of Elstermann would have to be transformed into something other than what it is, i.e. into an HLS broadcast system. An obviousness rejection cannot change the principal of operation of a primary reference. More importantly, even given the teachings of Hasek, there is no rational explanation as to why the command messages of Elstermann would be packaged into an HLS media playlist. Hasek does so because the advertisements of that reference are played in the media presentation; Elstermann's information s control information for the encoders, and is not intended for a client device to play back as part of its media presentation. The Examiner argues that one of ordinary skill in the art would make the combination to "deliver geographically relevant content to an IP-enabled client device by providing the playlist to the client device." Yet the control messages of Elstermann is of no "geographical relevance" to IP-enabled client devices that play back content via a media playlist. Thus, the Examiner has failed to state a prima facie case of obviousness. The applicant therefore respectfully requests that the Examiner's rejection of claims 1-20 be withdrawn. 
In view of the foregoing amendments and remarks, the applicant respectfully requests reconsideration and allowance of claims 1-20.” (See page 8-9 of REMARKS, filed 10/05/2020)

In response to the applicant’s arguments, examiner notes that the core inventive concept claimed in the instant application involves a broadcast network controller (BNC 630) providing configuration information to a decoder 680 in an HTTP live streaming (HLS) network, wherein configuration event notification initiated by the BNC is written as a file (see claim 1 in view of [0030] and Fig.6 reproduced herein below). 

    PNG
    media_image1.png
    426
    680
    media_image1.png
    Greyscale

The applicant’s specification discloses that the BNC, in some embodiments, publishes the instruction files to the network for subsequent retrieval and execution by target IRDs 680 concurrently with initiating notification/ message (see [0030]). Therefore, in a broad sense, the invention in this instant application involves a digital broadcast system providing configuration information to a decoder.


In the cited reference to Elstermann (US 20140282736 A1), similar to the claimed steps (a)-(b) in claim 1 of the instant application, a programmer enters preset configuration for an event... preset configuration information is selected that corresponds to processing configuration information or instructions stored. An automation system translates the preset video processing configurations selected by the programmer into video processing configuration commands, which may be sent to network controller (BNC). The network controller may send the video processing configuration commands, which includes the video processing configuration to be applied, to encoder (see [0039]-[0042]; also see [0058]; also see Fig.8 herein below).
Similar to the alternatives presented in the applicant’s specification and steps (c)-(d) claimed in claim 1 of the instant application, Elstermann shows one possible implementation involving an SCTE-104 message at Fig.5:500. For example, Fig.5 shows an example message format for in-band signaling using SCTE-104. In this case, the standard supports the delivery of a "proprietary command request data" command 510 as part of the SCTE-104 message syntax. In addition to processing the private data contained therein--in this case, a video_preset ID 520--and configuring its compression engine settings accordingly, this value may also be conveyed to downstream equipment by translating 530 from SCTE-104 to SCTE-35 syntax as shown--as private command(video_preset ID) 540. (See [0043]-[0044]; also see [0058] in view of Fig.8).

    PNG
    media_image2.png
    637
    505
    media_image2.png
    Greyscale

In response to the applicant’s arguments/ allegation that the obviousness rejection changed the principal of operation of a primary reference, it is noted that in the primary reference to Elstermann, the principle operation is with regards to an automated digital broadcast system in which a content provider assigns individual programs, scheduled for broadcast at specific time slots, to a desired media server, which then broadcasts the assigned program via a content delivery network. The focus of disclosure in the cited reference to Elstermann is on the sender (broadcasting) side (similar to steps (a)-(d) of claim 1). This is evident from Fig.1 and Fig.2 (reproduced below) of the cited reference to Elstermann. For example, Fig.1 is a block diagram of components of a broadband communications system embodying principles of the disclosure, which include one or more program sources 12, cable system 14 and a plurality of service 


    PNG
    media_image3.png
    312
    641
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    377
    584
    media_image4.png
    Greyscale


However, Hasek discloses that as the content is encoded into hypertext transfer protocol (HTTP) format for provision to mobile devices using e.g., HLS, the SCTE-35 or otherwise marked alternate program event is converted by the packager 212 to a redirection URL in the manifest or playlist for the content which is ultimately published and stored on the origin server 214 or edge cache 216 (see [0085] in view of [0059]), and content are delivered to an IP-enabled device using a virtual integrated receiver/decoder (IRD) (see [0092]-[0094]). Therefore, Hasek discloses the missing steps of (e) translating the SCTE-35 message into an HLS playlist file; and (f) retrieving the HLS playlist file at the decoder.
Based on the teachings from Hasek, it would be obvious to one of ordinary skill in the art to have the decoder in the HLS network. In such scenario, the packager would further convert (translate) the configuration (program events) into the manifest or HLS playlist for the content which is ultimately published and delivered to an IP-enabled device using IRDs in the HLS network, and arrive at the claimed invention. It would be obvious to one of ordinary skill in the art to combine Hasek with Elstermann to improve the broadcast system of Elstermann, because it would enable the broadcast system to deliver geographically relevant content to an IP-enabled client device by providing the playlist to the client device.
Modification of the system disclosed by Elstermann to incorporate additional component(s) that would further translate SCTE-35 message into an HLS playlist file before transmitting (delivering/ publishing) the contents to delivery network would not change the principal of operation of a primary reference (to Elstermann), as all the components of broadcast system in Elstermann would still continue to operate as disclosed. The suggested combination of references (Elstermann in view of Hasek) would  
Furthermore, in the cited reference to Elstermann, and as set forth above, the automation system translates the preset video processing configurations selected by the programmer into video processing configuration commands (see [0039]-[0042]). The preset video processor configuration information is then provided in a video program stream delivered to one or more subscribers (see Abstract). Elstermann does so in order to modify video processing parameters in near real-time (see [0001]). For example, as disclosed in [0047], the configuration settings (e.g., "presets" or manual triggers) may be conveyed to the Automation System to accommodate late (or early) starts due to weather (e.g., a rain-delayed sports event), unplanned interruptions (e.g., breaking news), etc. Therefore, Elstermann's configurations/ control information is in fact intended for a client device (subscribers) to play back as part of its media presentation. Given the teachings of Hasek, the command messages of Elstermann would be packaged into an HLS media playlist to improve the broadcast system of Elstermann as it would deliver geographically relevant content (such as real-time news or regional weather information disclosed in Elstermann) to an IP-enabled client device by providing the playlist to the client device. For these reasons, the examiner deems that the applicant’s argument are non-persuasive.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because the abstract does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-12, 14, 17-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elstermann (US 20140282736 A1) in view of Hasek (US 20130260796 A1).

Regarding claim 1, Elstermann discloses a method of providing configuration information from a broadcast network controller (BNC) to a decoder in an HTTP live streaming (HLS) network, the method comprising:
(a) initiating a configuration event notification by the BNC (see [0039]-[0042]; The programmer enters the preset configuration for the event... preset configuration information is selected that corresponds to processing configuration information or instructions stored; automation system 52 translates the preset video processing configurations selected by the programmer into video processing configuration commands, which may be sent to network controller 60... Network controller 60 may send the video processing configuration commands, which includes the video processing configuration to be applied, to encoder 58; also see [0058]; examiner articulates that entering the configuration information for the event initiates a notification by the network controller);
(b) writing the configuration information as file (see [0039]-[0042] in view of [0002]-[0003]; The programmer enters the preset configuration for the event... preset configuration information is selected that corresponds to processing configuration information or instructions stored; automation system 52 translates the preset video processing configurations selected by the programmer into video processing configuration commands, which may be sent to network controller 60... Network controller 60 may send the video processing configuration commands, which includes the video processing configuration to be applied, to encoder 58; examiner articulates that the video processing configuration commands which includes the video processing configuration corresponds to configuration information written as file); 
(c) announcing the configuration information as a SCTE-104 request (see Fig.5:500; also see [0039]-[0042]; The programmer enters the preset configuration for the event... preset configuration the preset selection may be provided by in-band signaling using SCTE-104, as commanded by the automation system; also see [0044]; the standard supports the delivery of a "proprietary command request data" command 510 as part of the SCTE-104 message syntax; also see [0048]); and
(d) translating the SCTE-104 request into an SCTE-35 message (see Fig.5:500 and 520) into an SCTE-35 message (see Fig.5:540; also see [0044]; In addition to processing the private data contained therein--in this case, a video_preset ID 520--and configuring its compression engine settings accordingly, this value may also be conveyed to downstream equipment by translating 530 from SCTE-104 to SCTE-35 syntax as shown--as private command (video_preset ID) 540).
Although Elstermann further discloses a video decoder configured to decode the program stream according to the selected preset processor configuration information (see [0017]), Elstermann does not explicitly disclose (e) translating the SCTE-35 message into an HLS playlist file; and (f) retrieving the HLS playlist file at the decoder.
However, Hasek discloses (e) translating the SCTE-35 message into an HLS playlist file ([0085] in view of [0059]; the SCTE-35 cue is maintained within the manifest or playlist; delivery of geographically relevant content is done using multimedia streaming communications protocols such as HTTP Live Streaming ( HLS); also see [0102]; As the content is encoded into hypertext transfer protocol (HTTP) format for provision to mobile devices using e.g., HLS, the SCTE-35 or otherwise marked alternate program event is converted by the packager 212 to a redirection URL in the manifest or playlist for the content which is ultimately published and stored on the origin server 214 or edge cache 216); and 
(f) retrieving the HLS playlist file at the decoder (see [0087]; Encoded content is passed from the encoder 210 to the packager 212, where various service variants are generated and distributed to an origin of geographically relevant content are delivered to an IP-enabled device using a virtual integrated receiver/decoder (IRD)…virtual IRD of the user device requesting access to content are associated to a headend identifier).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Hasek with Elstermann to translate the SCTE-35 message into an HLS playlist file; and to retrieve the HLS playlist file at the decoder.
One of ordinary skill in the art would have been motivated to deliver geographically relevant content to an IP-enabled client device by providing the playlist to the client device (Hasek: [0015]).

Regarding claim 2, Elstermann (modified by Hasek) discloses the method of claim 1, as set forth above. Elstermann further discloses wherein the configuration information comprises decoder command and control event notification information (see [0039]-[0042]; video processing configuration commands that includes the preset configuration for the event corresponds to decoder command and control event notification information) comprising one or more of authorization, content selection (see [0038]; the preset menu or list may comprise a drop-down menu having a number of presets and the associated content genre; examiner articulates that presets and their associated content genre imply content selection), and output configuration (see [0041]; preset may include, but is not limited to, any combination of the following parameter settings: 3D noise reduction level, adaptive detail preservation level, motion-compensated temporal filter level, active picture location(s), overlay graphics locations (e.g., text crawls, bugs, etc.), statistical multiplex weight, etc.; examiner articulates that parameter settings such as 3D noise reduction level, active picture location(s), overlay graphics locations, etc. correspond to output configuration).

Regarding claim 3, Elstermann (modified by Hasek) discloses the method of claim 1, as set forth above. Elstermann further discloses wherein the SCTE-104 request (see Fig.5:500 and 520) is translated (see Fig.5:530) by an encoder into a SCTE-35 message having a configuration information (see Fig.5:540; also see [0044]; In addition to processing the private data contained therein--in this case, a video_preset ID 520--and configuring its compression engine settings accordingly, this value may also be conveyed to downstream equipment by translating 530 from SCTE-104 to SCTE-35 syntax as shown--as private command (video_preset ID) 540; also see [0056] in view of Fig.7; Encoder output includes an SCTE-35-compliant message containing the preset command intended for downstream transcoders).

Regarding claim 4, Elstermann (modified by Hasek) discloses the method of claim 3, as set forth above, including a SCTE-35 message having a configuration information (see Elstermann Fig.5:540; also see [0044]). Hasek further discloses wherein the encoder combines encoded content and the SCTE-35 message having configuration information in a same MPEG-2 transport stream (TS) (see [0085]; received content is encoded to an appropriate format (codec, bitrate, etc.) for the requesting device 106 at the encoder 210. The content contains a trigger which marks an event that is geographically restricted or otherwise of geographic interest... the trigger comprises an SCTE-35 trigger- a cue message embedded in the transport stream; also see [0041]; "codec" refers to a video, audio, or other data coding and/or decoding algorithm, process or apparatus including MPEG-2; also see [0087] lines 1-2; Encoded content is passed from the encoder 210 to the packager 212).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Hasek with Elstermann to have a method wherein the encoder combines encoded content and the SCTE-35 message having configuration information in a same MPEG-2 transport stream (TS).
One of ordinary skill in the art would have been motivated to deliver geographically relevant content to an IP-enabled client device by providing the playlist to the client device (Hasek: [0015]).

Regarding claim 5, Elstermann (modified by Hasek) discloses the method of claim 4, as set forth above. Hasek further discloses wherein the packager extracts the SCTE-35 message from the TS and embeds the configuration information into an HLS playlist file (see [0087]; Encoded content is passed from the encoder 210 to the packager 212, where various service variants are generated ... each service variant is provided a different playlist (or manifest) containing one or more triggers for varying content based on geographic restrictions or considerations associated to each service group; also see [0059]; delivery of geographically relevant content is done using multimedia streaming communications protocols such as HTTP Live Streaming (HLS); also see [0102]; As the content is encoded (step 312), the SCTE-35 or otherwise marked alternate program event is converted by the packager 212 to a redirection URL in the manifest or playlist for the content which is ultimately published and stored on the origin server 214 or edge cache 216; the redirection URL corresponds to configuration information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Hasek with Elstermann to have a method wherein the packager extracts the SCTE-35 message from the TS and embeds the configuration information into an HLS playlist file.
One of ordinary skill in the art would have been motivated to deliver geographically relevant content to an IP-enabled client device by providing the playlist to the client device (Hasek: [0015]).
Regarding claim 6, Elstermann (modified by Hasek) discloses the method of claim 5, as set forth above. Hasek further discloses wherein the packager converts TS content into HLS content files (see [0087]; Encoded content is passed from the encoder 210 to the packager 212, where various service variants are generated and distributed to an origin server 214. The service variants created by the packager 212 correspond to the various services identified by the content providers 202. Thus, each service variant is, in the illustrated embodiment, provided a different playlist (or manifest) containing one or more triggers for varying content based on geographic restrictions or considerations associated to each service group; also see [0059]; delivery of geographically relevant content is done using multimedia streaming communications protocols such as HTTP Live Streaming (HLS); also see [0102]; content is encoded for provision to mobile devices using HLS).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Hasek with Elstermann to have a method wherein the packager converts TS content into HLS content files.
One of ordinary skill in the art would have been motivated to deliver geographically relevant content to an IP-enabled client device by providing the playlist to the client device (Hasek: [0015]).

Regarding claim 7, Elstermann (modified by Hasek) discloses the method of claim 6, as set forth above. Hasek further discloses wherein the packager delivers HLS playlist and content files to a content delivery network (see [0087]; Encoded content is passed from the encoder 210 to the packager 212, where various service variants are generated and distributed to an origin server 214. The service variants created by the packager 212 correspond to the various services identified by the content providers 202. Thus, each service variant is, in the illustrated embodiment, provided a different playlist (or manifest) containing one or more triggers for varying content based on geographic restrictions or considerations associated to each service group; also see [0107]; The component portions of the network 400 include inter alia, a receiver/decoder entity 208, an encoder 210, and a packager 212, which cooperate to receive content, decode content, re-encode content, format the content for transmission to a client device 106 (including causing a playlist or manifest to be created), and provide the content to an origin server 214 (and eventually to an edge cache 216) for service to the client device 106) ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Hasek with Elstermann so that the packager delivers HLS playlist and content files to a content delivery network.
One of ordinary skill in the art would have been motivated to deliver geographically relevant content to an IP-enabled client device by providing the playlist to the client device (Hasek: [0015]).

Regarding claim 8, Elstermann (modified by Hasek) discloses the method of claim 7, as set forth above. Hasek further discloses wherein the decoder retrieves the HLS playlist from the content delivery network (see [0092]-[0094]; geographically relevant content are delivered/ provided to an IP-enabled device via a content distribution network using a virtual integrated receiver/decoder (IRD)…virtual IRD of the user device requesting access to content are associated to a headend identifier; an authorization message is then sent to the regional IRD indicating a program stream suitable for that region. In this way, the IRD associates programs to a physical location; also see [0115]-[0116]; the authorization server 206 of the exemplary network 400 assigns a headend ID or other device and/or subscriber identifier to a "virtual IRD" of the client device 106; also see [0122]-[0125]; redirection URL is listed in the manifest or playlist for the content, which is ultimately published and stored on the origin server 214 and/or edge cache 216. During playback of the content, when the client device 106 encounters a redirect URL, the GES 204 publishes URLs for the appropriate content to replace the requested content).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Hasek with Elstermann so that the decoder retrieves the HLS playlist from the content delivery network.
One of ordinary skill in the art would have been motivated to deliver geographically relevant content to an IP-enabled client device by providing the playlist to the client device (Hasek: [0015]).

Regarding claim 9, Elstermann (modified by Hasek) discloses the method of claim 8, as set forth above. Hasek further discloses wherein the decoder processes the HLS playlist (see [0115]-[0116]; the authorization server 206 of the exemplary network 400 assigns a headend ID or other device and/or subscriber identifier to a "virtual IRD" of the client device 106; also see [0122]-[0125]; redirection URL is listed in the manifest or playlist for the content, which is ultimately published and stored on the origin server 214 and/or edge cache 216. During playback of the content, when the client device 106 encounters a redirect URL, the GES 204 publishes URLs for the appropriate content to replace the requested content at the marked event; examiner articulates that client device 106 encounters a redirect URL in the manifest .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Hasek with Elstermann so that the decoder processes the HLS playlist.
One of ordinary skill in the art would have been motivated to deliver geographically relevant content to an IP-enabled client device by providing the playlist to the client device (Hasek: [0015]).

Regarding claim 10, Elstermann (modified by Hasek) discloses the method of claim 9, as set forth above. Hasek further discloses wherein the decoder retrieves configuration information embedded in the HLS playlist file (see [0115]-[0116]; the authorization server 206 of the exemplary network 400 assigns a headend ID or other device and/or subscriber identifier to a "virtual IRD" of the client device 106; also see [0122]-[0125]; redirection URL is listed in the manifest or playlist for the content, which is ultimately published and stored on the origin server 214 and/or edge cache 216. During playback of the content, when the client device 106 encounters a redirect URL, the device 106 is referenced to the GES 204. The GES 204 provides the appropriate URL upon the redirection, the GES 204 publishes URLs for the appropriate content to replace the requested content at the marked event; also see [0092]-[0094]; geographically relevant content are delivered/ provided to an IP-enabled device via a content distribution network using a virtual integrated receiver/decoder (IRD); the redirection URL corresponds to configuration information; examiner also articulates that client device 106 encounters a redirect URL in the manifest or playlist for the content implies that the "virtual IRD" of the client device 106 is able to retrieve the redirection URL listed in the manifest or playlist for the client device 106).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Hasek with Elstermann so that the decoder retrieves configuration information embedded in the HLS playlist file.


Regarding claim 11, Elstermann (modified by Hasek) discloses the method of claim 10, as set forth above. Hasek further discloses wherein the decoder executes commands from the configuration information embedded in the HLS playlist file (see [0115]-[0116]; the authorization server 206 of the exemplary network 400 assigns a headend ID or other device and/or subscriber identifier to a "virtual IRD" of the client device 106; also see [0122]-[0125]; redirection URL is listed in the manifest or playlist for the content, which is ultimately published and stored on the origin server 214 and/or edge cache 216. During playback of the content, when the client device 106 encounters a redirect URL, the device 106 is referenced to the GES 204. The GES 204 provides the appropriate URL upon the redirection… the GES 204 publishes URLs for the appropriate content to replace the requested content at the marked event; examiner articulates that the client device 106 being referenced to the GES 204 that provides the appropriate URL upon the redirection implies that the "virtual IRD" of the client device 106 executes the redirection from the redirection URL listed in the manifest or playlist).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Hasek with Elstermann so that the decoder executes commands from the configuration information embedded in the HLS playlist file.
One of ordinary skill in the art would have been motivated to deliver geographically relevant content to an IP-enabled client device by providing the playlist to the client device (Hasek: [0015]).

Regarding claim 12, Elstermann (modified by Hasek) discloses the method of claim 11, as set forth above. Hasek further discloses wherein the decoder retrieves content files and decrypts, decodes, and/or transcodes content (see [0122]-[0125]; redirection URL is listed in the manifest or playlist for the content, which is ultimately published and stored on the origin server 214 and/or edge cache 216. During playback of the content, when the client device 106 encounters a redirect URL, the device 106 is the device 106 to no longer be able to decrypt content (until it has received an appropriate key); also see [0107]; The component portions of the network 400 include inter alia, a receiver/decoder entity 208, an encoder 210, and a packager 212, which cooperate to receive content, decode content, re-encode content, format the content for transmission to a client device 106 (including causing a playlist or manifest to be created), and provide the content to an origin server 214 (and eventually to an edge cache 216) for service to the client device 106); examiner articulates that device 106 is be able to decrypt content if the "virtual IRD" of the client device 106 has received an appropriate key; examiner also articulates that “playback of the content” suggests the content is retrieved and decoded).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Hasek with Elstermann so that the decoder retrieves content files and decrypts, decodes, and/or transcodes content.
One of ordinary skill in the art would have been motivated to deliver geographically relevant content to an IP-enabled client device by providing the playlist to the client device (Hasek: [0015]).

Regarding claim 14, Elstermann (modified by Hasek) discloses the method of claim 1, as set forth above. Hasek further discloses retrieving and executing instructions provided by the configuration information at the decoder (see [0115]-[0116]; the authorization server 206 of the exemplary network 400 assigns a headend ID or other device and/or subscriber identifier to a "virtual IRD" of the client device 106; also see [0122]-[0125]; redirection URL is listed in the manifest or playlist for the content, which is ultimately published and stored on the origin server 214 and/or edge cache 216. During playback of the content, when the client device 106 encounters a redirect URL, the device 106 is referenced to the GES 204. The GES 204 provides the appropriate URL upon the redirection… the GES 204 publishes URLs for the appropriate content to replace the requested content at the marked event; the redirection URL corresponds to configuration information; examiner also articulates that the client device 106 being referenced to the GES 204 that provides the appropriate URL upon the redirection implies that the .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Hasek with Elstermann to retrieve and execute instructions provided by the configuration information at the decoder.
One of ordinary skill in the art would have been motivated to deliver geographically relevant content to an IP-enabled client device by providing the playlist to the client device (Hasek: [0015]).

Regarding claim 17, Elstermann (modified by Hasek) discloses the method of claim 1, as set forth above. Elstermann further discloses wherein initiating a configuration event notification is scheduled in advance or requested via the BNC (see [0035]-[0042] in view of Fig.4:440; a programmer may regularly schedule events into time slots (e.g., as part of the EPG) including preset configuration information; also see [0002]-[0003]; it is understood in the art that a programmer schedules and distributes broadcast content, and assigns a broadcast program (a broadcast event) to a time slot and ensures that other events, including interstitial and commercial events, are available to be inserted into the output stream when a cue tone, or equivalent signal, is detected).

Regarding claim 18, Elstermann (modified by Hasek) discloses the method of claim 1, as set forth above. Elstermann further discloses wherein the writing the configuration information as a file (see [0039]-[0042] in view of [0002]-[0003]) comprises generating a proprietary file to the CDN for retrieval by a decoder (see [0044]; in-band signaling using SCTE-104 standard supports the delivery of a "proprietary command request data" command 510 as part of the SCTE-104 message syntax; also see [0017]; a video decoder is configured to decode the program stream according to the selected preset processor configuration information (see [0017])).

Regarding claim 20, Elstermann (modified by Hasek) discloses the method of claim 1, as set forth above. Elstermann further discloses wherein the configuration information from a broadcast network controller (BNC) to a decoder in an HTTP live streaming (HLS) network is provided in addition to configuration information provided by a BNC in a satellite broadcast system (see [0039]-[0042] in view of [0002]-[0003]; Network controller 60 may send the video processing configuration commands, which includes the video processing configuration to be applied, to encoder 58; also see [0017]; video decoder configured to decode the program stream according to the selected preset processor configuration information; also see [0046] in view of Fig.1:22 and Fig.6:22; Head-end 22 may include a Transcoder 70 and schedule manager 72… Head-end 22 may be configured to receive programming from sources 12 via receiver 78, which may comprise one or more satellite or terrestrial signal feeds).

Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Elstermann (US 20140282736 A1) in view of Hasek (US 20130260796 A1) and in view of Panje et al, (hereinafter, Panje, US 20140129618 A1).
Regarding claim 13, Elstermann (modified by Hasek) discloses the method of claim 1, as set forth above. Although Hasek further disclose wherein the decoder receives the HLS playlist file (see [0115]-[0116]; also see [0122]-[0125]; examiner articulates that the client device 106 being referenced to the GES 204 that provides the appropriate URL upon the redirection implies that the "virtual IRD" of the client device 106 retrieves and executes the redirection from the redirection URL listed in the manifest or playlist), Elstermann (modified by Hasek) does not explicitly disclose wherein the decoder receives the HLS playlist file as part of routinely receiving an HLS playlist and monitors for event notifications.
However, Panje discloses wherein the decoder receives the HLS playlist file as part of routinely receiving an HLS playlist (see [0035]; end or client device 14 may be required to frequently and periodically reload each of the profiles or playlist files; also see [0040]-[0041];) and monitors for event notifications (see [0035]; When a client device 14 reloads each playlist file, the client device 14 must analyze the reloaded playlist file and determine if any changes have been made to the playlist file since the last time the playlist file was downloaded; also see [0041]; a HLS client device 14, such as a set-top box, downloads all or at least some of the playlist files for a particular multimedia presentation from the and subscribes to a playlist update event notification service with the streaming server 26; also see Abstract; client device listens for an update event notification).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Panje with Elstermann Hasek so that the decoder receives the HLS playlist file as part of routinely receiving an HLS playlist and monitors for event notifications.
One of ordinary skill in the art would have been motivated so that an updated version of the playlist file is downloaded by the client device from the streaming server over the network when such a notification is transmitted by the streaming server to the client device (Panje: Abstract).

Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over Elstermann (US 20140282736 A1) in view of Hasek (US 20130260796 A1) and in view of Klamer et al, (hereinafter, Klamer, US 20050163223 A1).
Regarding claim 15, Elstermann (modified by Hasek) discloses the method of claim 1, as set forth above. Elstermann (modified by Hasek) does not explicitly disclose generating a report file at the decoder, the report file comprising one or more of current and historical decoder configuration, health and status information.
However, Klamer discloses generating a report file at the decoder, the report file comprising one or more of current and historical decoder configuration, health and status information (see [0024]; the decoder perform a file system performance verification check and report their statuses of their boot batteries and the results of bandwidth tests…the decoder can also perform video/audio diagnostic capability checks such as tone and test pattern reading; also see [0033]; a digital media distribution “DMD” device (Fig.1:10) advantageously includes an output mechanism that indicates the status and configuration of the decoder 14; also see [0013]; a DMD device 10 includes an encoder 12, which compresses the input data received, a decoder 14, and a transcoder 16).

One of ordinary skill in the art would have been motivated so that the decoder report their statuses (Klamer: [0024]).

Claim(s) 16 is rejected under 35 U.S.C. 103 as being unpatentable over Elstermann (US 20140282736 A1) in view of Hasek (US 20130260796 A1) and in view of Klamer et al, (hereinafter, Klamer, US 20050163223 A1) and in further view of Zundel et al, (US 20130219427 A1).
Regarding claim 16, Elstermann (modified by Hasek and Klamer) discloses the method of claim 15, as set forth above. Elstermann (modified by Hasek and Klamer) does not explicitly disclose receiving and processing the report file at the BNC for system configuration, event logging, and the like.
Zundel discloses receiving and processing the report file at the BNC (Fig.1:102 and Fig.2:102 and 210; also see [0016]; the ad management system 102 creates an optimized advertising schedule and transmits it to an ad delivery system 110; also see [0019]; the ad management system 102 corresponds to BNC; also see [0025]-[0026]; feedback module 210 receives feedback regarding the playing of the advertisements… The feedback may be processed by the feedback module 210 and provided to the planning engine 204 and the scheduling engine 208 to refine the schedule planning and the adaptive scheduling of advertisements) for system configuration (see [0019]; ad management system 102 manages adjusting the schedule planning or the adaptive scheduling based on feedback; also see [0026]), event logging (see [0026]-[0027]; feedback regarding the playing of the advertisements logs when each advertisement is displayed, clicks or other actions performed by the viewer viewing the advertisement… playing of the advertisement and actions performed by the viewer as well as viewer demographics are transmitted to the feedback module 210… the verification module 212 can show whether the contract (e.g., order) was fulfilled by matching the logged feedback with the orders).

One of ordinary skill in the art would have been motivated to be able to match the logged feedback with the orders so that the verification module can then give the customer/advertiser an affidavit or proof of satisfaction of the order (Zundel: [0027]).

Claim(s) 19 is rejected under 35 U.S.C. 103 as being unpatentable over Elstermann (US 20140282736 A1) in view of Hasek (US 20130260796 A1) and in view of Beheydt et al, (hereinafter, Beheydt, US 20100014594 A1).
Regarding claim 19, Elstermann (modified by Hasek) discloses the method of claim 1, as set forth above. Elstermann further discloses wherein the announcing the configuration information as a SCTE-104 request (see Fig.5:500; also see [0039]-[0043] and [0048]) comprises generating an SCTE-104 message including private command data to an encoder (see Fig.5:520 that shows private command “video_preset_ID”; also see [0044]) instructing a decoder where to obtain a configuration file (see [0016]; the selected preset processor configuration information is entered into the program stream using SCTE-104, using simple network management protocol (SNMP) or hypertext transfer protocol (HTTP); also see [0044]; SCTE-104 standard supports the delivery of a "proprietary command request data" command 510 as part of the SCTE-104 message syntax. In addition to processing the private data contained therein--in this case, a video preset ID 520--and configuring its compression engine settings accordingly, this value may also be conveyed to downstream equipment by translating 530 from SCTE-104 to SCTE-35 syntax as shown--as private command (video preset ID) 540. In some embodiments, downstream devices may be configured to detect the presence of this command 540 and act upon it if the specified preset corresponds to a preset configuration; examiner articulates that the preset ID in HTTP format that is conveyed to downstream equipment and eventually used by the downstream devices to retrieve/ use the corresponding preset processor configuration information implies that the SCTE-104 .
Elstermann (modified by Hasek) does not disclose wherein the SCTE-104 request further comprises decryption information for the configuration file.
However, Beheydt discloses wherein the SCTE-104 request further comprises decryption information for the configuration file (see [0037]; A pre-conditioning encoder 110 receives video and audio signals, as well as a splice trigger that is indicative of a splice event that is to occur in the near future. The encoder 110 may encode the video and audio in accordance with a video/audio compression standard, such as MPEG-2 and output an MPEG-2 transport stream. The splice trigger is transformed into a well-known SCTE-35 cue message... if The SCTE-35 cue messages are encrypted, sufficient information must be provided to allow the splicer to decrypt them).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Beheydt with Elstermann and Hasek so that the SCTE-104 request further comprises decryption information for the configuration file.
One of ordinary skill in the art would have been motivated to enable the splicing of compressed digital video and audio streams that are carried in an MPEG-2 Transport Stream and that may have been encrypted prior to the splicing operation (Beheydt: [0028]).

Additional References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kalva et al. (US 10397636 B1) discloses periodically updating the client devices to specify a current playback timestamp using HLS playlist.
Madison et al. (US 10536741 B1) teaches encoder /packager transcodes the video content into multiple bitrates, and places key frames at ad boundaries as informed by the SCTE-35 data.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDARVA KHANAL whose telephone number is (571)272-8107.  The examiner can normally be reached on MON-FRI, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/SANDARVA KHANAL/Examiner, Art Unit 2453                                                                                                                                                                                                        

/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453